DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-24 in the reply filed on 9/26/22 is acknowledged. Claim 25 is withdrawn.

Claim Interpretation
Claims 1-24, as a whole, do not recite an abstract idea because they are directed toward a method and system for computerized tracking of inventory by receiving and analyzing messages from multiple computerized formats, (see claims 2, 3, and 20-22).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cote et al., U.S. 2021/0374632 A1.

1. (Original) A system for tracking inventory across a supply chain including a plurality of retail locations and a plurality of distribution locations, the system comprising:
a centralized inventory data store, (See Cote, ¶ 65)(software modules operating on one or more servers or server farms);
a computing system in communication with the centralized inventory data store, the computing system including a processor, and a memory communicatively coupled to the processor, (see Cote, ¶ 67)(a computer processor or similar device programmed in the manner of method steps, or may be executed by an electronic system which is provided with means for executing these steps. Similarly, an electronic memory means such as computer diskettes, CD-ROMs, Random Access Memory (RAM), Read Only Memory (ROM) or similar computer software storage media known in the art, may be programmed to execute such method steps), the memory storing instructions executable by the processor to execute an inventory tracking engine which, when executed, causes the computing system to:
receive an inventory movement message regarding movement of an item from an origin location to a destination location, (see Cote, ¶ 28, 30)(projected transit times for each delivery vehicle between each source location and destination location; real-time or near real-time inventory levels for at least one product in at least one location, data regarding dates and times of expected departure and arrival of deliveries to and from at least one location, real-time or near real-time location tracking of delivery vehicles as said delivery vehicles transit from one delivery location to another);
extract inventory information from the inventory movement message, the inventory information comprising an item identifier for the item, a quantity of the item, an origin location identifier, and a destination location identifier, (see Cote, ¶ 28)(current and projected inventory levels at these storage facilities, current and projected inventory levels at distribution centres and/or retail centres (e.g. retail stores), product identification for all of the above data (e.g. identification of and number of pieces of products for each delivery vehicle that is leaving and/or arriving at a storage depot));
receive inventory level information for the item from an origin location inventory database corresponding to the origin location identifier and from a destination location inventory database corresponding to the destination location identifier, (see Cote, ¶ 32)(In addition to receiving the various pieces of data the data layer stage would also format that data into a form that is suitable for use by the subsequent stages. Preferably, the data layer stage would format the data received into a specific uniform format that would be adhered to by the various analysis modules. In addition, it is preferred if the data layer stage would classify and route the various pieces of data to specific streams); and
record updated inventory level information for the origin location and destination location in the centralized inventory data store, (see Cote, ¶ 40)(receiving recent data from the data layer stage to update known patterns of behavior in the models with the latest data points. As an example, recent data may be accumulated in the data layer stage and, once a sufficient amount of recent data has been collected, this recent data can then be used to train/update one or more models being used by the analysis modules).

2. (Original) The system of claim 1, wherein the origin location inventory database operates within a first software system tracking inventory in a first format and the destination location inventory database operates within a second software system tracking inventory in a second format, (see Cote, ¶ 5, 7, and 12).

3. (Original) The system of claim 2, wherein the computing system further operates to normalize the inventory level information into a single format before recording in the centralized inventory data store, (see Cote, ¶ 32, claims 6, 7)(output format).

4. (Original) The system of claim 1, wherein inventory movements include transfer orders, purchase orders, sales, and combinations thereof, (see Cote, ¶ 45, 52, 53, 56)(data regarding inventory related issues based on location).

5. (Original) The system of claim 1, further comprising an application programming interface providing access to the inventory level information in the centralized inventory data store, (see Cote, ¶ 25, 59).

6. (Original) The system of claim 1, wherein the inventory movement message is communicated using a streaming data messaging queue, (see Cote, ¶ 32)( the data layer stage would classify and route the various pieces of data to specific streams based on what the data related to).

7. (Original) The system of claim 1, wherein the inventory movement message provides information about dispositions of the items, (see Cote, ¶ 57)(final destination delay information).

8. (Original) The system of claim 5, wherein one or more consumers of inventory level information provided through the application programming interface comprise retail stores, (see Cote, ¶ 28).

9. (Original) The system of claim 1, wherein the computing system is communicatively connected to a second computing system hosting a replenishment management system, (see Cote, ¶ 28).

10. (Original) The system of claim 9, wherein the replenishment management system automatically replenishes inventory on a real-time per-item basis, (see Cote, ¶ 30)(expected future delivery schedules for maintaining inventory levels).

11. (Original) The system of claim 1, wherein the computing system further operates to: periodically check inventory level information for one or more items at the centralized inventory data store and at one or more sources of inventory movement messages;
repair inconsistent inventory level information; and report a variance percentage of a number of items having inconsistent inventory level information compared to the total items checked, (see Cote, ¶ 25, 41)(alerts regarding supply chain issues, the various components of the supply chain (e.g. manufacturing facilities, storage depots, warehouses, stores, etc.) are each represented as a node in a graph).

13. (Original) The method of claim 12, further comprising: 
scheduling periodic checks of inventory levels for one or more items; executing checks of inventory levels at one or more inventory event message sources and the centralized inventory data store; repairing inventory level data for items that are inconsistent; and reporting the proportion of checked inventory levels having inconsistencies as a variance percentage, (see Cote, ¶ 25, 49-57)(Issue Analysis Stage; relevant users are alerted to the potential problems by way of a suitable user interface at the results presentation stage. Once the user(s) have reviewed the potential problems, the user(s) can then adjust the parameters of the supply chain using the user interface to mitigate, prevent, or otherwise minimize (if not eliminate) the consequences of the potential problems. These mitigating or preventative actions can then be sent back to the data layer stage to determine if these actions would be useful in heading off the potential problems).

14. (Original) The method of claim 13, further comprising:
displaying the variance percentages on a graphical user interface comprising: a dashboard area configured to display graphical representations of variance percentage data; and a menu bar having a plurality of selectors for adjusting display settings of the dashboard area, (see Cote, ¶ 25, 58-64)(Results Presentation Stage… provides the end user with a user interface and a user experience that allows the user to view relevant alerts and informational flags relating to the user's areas of responsibility. In addition, the results presentation stage preferably also allows the user to implement mitigating actions or to take steps to prevent and/or head off the negative effects of the potential problems identified in the alerts).

19. (Original) The method of claim 12, wherein each of the plurality of messages is analyzed in real-time and the centralized inventory database contains near-real time inventory level information for the supply chain, (see Cote, ¶ 30).

22. (Original) The method of claim 20, further comprising determining with a filtering relay whether that the first message and second message are duplicates, and eliminating one of the first message and the second message, (see Cote, ¶ 46).

24. (Original) The method of claim 12, further comprising reconciling the plurality of messages with the inventory level update to confirm the updated inventory level, (see Cote, ¶ 40)(recent data can then be used to train/update one or more models being used by the analysis modules).


As per claims 12, 15-18, 20, 21 and 23, these claims contain the same or similar limitations as claims 1-11, 13, 14, 19, 22 and 24 rejected above, and therefore the above rejections are applied against the remaining claims herein by reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US-20220245574-A1, US-20210035189-A1, US-20100069035-A1, US-20190361917-A1, US-20210133670-A1, and WO-2020093144-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL S GLASS whose telephone number is (571)272-7285. The examiner can normally be reached weekdays between 10 and 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571-272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL S GLASS/Primary Examiner, Art Unit 3627